DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/070,012 filed 10/14/2020 and Amendment filed 01/26/2022.
Claims 1-8 remain pending in the Application. Claims 5-8 have been added to the Application. 
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/26/2022, with respect to claims 1-8 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-8 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendments/Arguments filed 01/26/2022) Remarks, Pages 5, 6) the prior art of record does not teach or fairly suggest specific arrangements of elements in the manner recited in the claims, such as: wherein the first extension and the second extension are spaced apart from each other in the first direction, wherein the first extension is aligned in the second direction with one end of the first conductive pattern and the second extension is aligned in the second direction with one end of the fourth conductive pattern such that the one end of the first conductive pattern and the one end of the fourth conductive pattern are also spaced apart from each other in the first direction among all limitations of claim 1 as currently written; and 3Atty. Dkt. No. 8947-001270-US-COAU.S. Application No. 17/070,012wherein the first extension is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Cao et al. discloses methods for  predicting process-sensitive geometries (PSGs) in a proposed IC layout based on violations of a set of processing constraints for the proposed IC layout, the set of processing constraints being calculated with a predictive model based on a training data repository having a plurality of optical rule check (ORC) simulations for different IC layouts (Abstract), including ORC libraries 180 can embed various forms of data in the simulated images, e.g., to identify portions of proposed IC layout 100 which may be particularly sensitive to processing variations, e.g., light intensity, image contrast at edges, etc. More specifically, some portions of proposed IC layout 100 may be prone to pinching (i.e., reduced pattern widths affecting circuit operation), bridging (i.e., inadvertent electrical connection between patterns caused by expanded widths and/or reduced separation distance) or other defects 202 can be operatively connected to or otherwise in communication with manufacturing device 150 having one or more OPC-based manufacture tools, e.g., an OPC modelor, as part of the layout adjustment system 220 for converting proposed IC layouts 100 into instructions used by manufacturing device 150 to create manufactured circuit(s) 160 (paragraph [0039), but lacks wherein the first extension and the second extension are spaced apart from each other in the first direction, wherein the first extension is aligned in the second direction with one end of the first conductive pattern and the second extension is aligned in the second direction with one end of the fourth conductive pattern such that the one end of the first conductive pattern and the one end of the fourth conductive pattern are also spaced apart from each other in the first direction among all limitations of claim 1 as currently written; and3Atty. Dkt. No. 8947-001270-US-COAU.S. Application No. 17/070,012 wherein the first extension is aligned in the second direction with one end of the first conductive pattern and the second extension is aligned in the second direction with one end of the fourth conductive pattern such that the one end of the first conductive pattern and the one end of the fourth conductive pattern are also offset from each other in the first direction among all limitations of claim 5 as currently written. The Prior art Kaizerman et al. (US Patent 9,858,658) discloses A method for classification, which includes receiving an image of an area of a semiconductor wafer on which a pattern has been formed, the area containing an image location of interest, and receiving computer-aided design (CAD) data relating to the pattern comprising a CAD location of interest corresponding to the image location of interest (Abstract), wherein CAD-related context attributes can include overlap percentage, number of overlap layers, relative mean gray level (GL), .
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

HR
02/23/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851